Exhibit 10.1

Execution Version

SIXTH AGREEMENT TO AMEND THE RECAPITALIZATION SUPPORT AGREEMENT

THIS SIXTH AMENDMENT is made as of this 22nd day of April, 2011.

WHEREAS, (a) Angiotech Pharmaceuticals, Inc. (“Angiotech”), (b) the entities
listed in Schedule A (together with Angiotech, the “Companies” and each a
“Company”), and (c) each of the other Consenting Noteholders party hereto, each
Consenting Noteholder being a holder of and/or investment advisor or manager
with investment discretion over Subordinated Notes, executed a Recapitalization
Support Agreement dated as of October 29, 2010 concerning the principal aspects
of a Recapitalization of the Companies (as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment, the “Support Agreement”);

AND WHEREAS, pursuant to Section 16(n) of the Support Agreement, the Support
Agreement may be modified, amended or supplemented as to any matter by an
instrument in writing signed by the Companies and Consenting Noteholders that
represent not less than a majority of the aggregate principal amount of
Subordinated Notes;

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed an Agreement to Amend
the Recapitalization Support Agreement dated as of November 29, 2010 (the “First
Amendment”);

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed a Second Agreement to
Amend the Recapitalization Support Agreement dated as of December 15, 2010 (the
“Second Amendment”);

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed a Third Agreement to
Amend the Recapitalization Support Agreement dated as of January 11, 2011 (the
“Third Amendment”);

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed a Fourth Agreement to
Amend the Recapitalization Support Agreement dated as of January 27, 2011 (the
“Fourth Amendment”);

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed a Fifth Agreement to
Amend the Recapitalization Support Agreement dated as of February 7, 2011 (the
“Fifth Amendment”);

AND WHEREAS, the Companies and the Consenting Noteholders party to this sixth
amendment (the “Sixth Amendment”) wish to further amend the Support Agreement in
the manner set out in this Sixth Amendment;



--------------------------------------------------------------------------------

AND WHEREAS, the Consenting Noteholders party to the Sixth Amendment
collectively hold and/or exercise investment discretion over not less than a
majority of the aggregate principal amount of outstanding Subordinated Notes;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Companies and the Consenting Noteholders
party hereto hereby agree as follows:

 

1. Capitalized Terms

Capitalized terms that are used but not otherwise defined herein shall have the
meanings ascribed thereto in the Support Agreement.

 

2. Consenting Noteholders Party to this Sixth Amendment

Each Consenting Noteholder party to this Sixth Amendment hereby represents and
warrants, severally and not jointly, to each of the other parties to this Sixth
Amendment (and acknowledges that each of the other parties to this Sixth
Amendment is relying upon such representations and warranties) that as of the
date hereof: (a) it either (i) is the sole legal and beneficial owner of the
principal amount of Subordinated Notes disclosed to Goodmans as of such date, or
(ii) has the investment and voting discretion with respect to the principal
amount of Subordinated Notes disclosed to Goodmans as of such date; (b) it has
the power and authority to bind the beneficial owner(s) of such Subordinated
Notes to the terms of this Sixth Amendment; and (c) it has authorized and
instructed Goodmans to advise Angiotech, in writing, of the aggregate amount of
Subordinated Notes held by the Consenting Noteholders that are party to this
Sixth Amendment.

 

3. Amendments to the Support Agreement

The Support Agreement is hereby amended as follows:

 

  (a) the definition of “Outside Date” on Schedule B to the Support Agreement is
hereby deleted and replaced with the following:

“Outside Date” means May 12, 2011.

 

4. Support Agreement to apply in full force and effect

Except as expressly modified by the terms of this Sixth Amendment, the terms and
conditions of the Support Agreement shall continue to apply in full force and
effect, unamended.

 

5. Miscellaneous

 

  (a) This Sixth Amendment may be modified, amended or supplemented as to any
matter by an instrument in writing signed by the Companies and Consenting
Noteholders that represent not less than a majority of the aggregate principal
amount of Subordinated Notes.

 

- 2 -



--------------------------------------------------------------------------------

  (b) This Sixth Amendment shall be governed by and construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, without regard to principles of conflicts of law. Each of the parties
to this Sixth Amendment submits to the jurisdiction of the courts of the
Province of Ontario in any action or proceeding arising out of or relating to
this Sixth Amendment.

 

  (c) This Sixth Amendment may be signed in counterparts, each of which, when
taken together, shall be deemed an original. Execution of this Sixth Amendment
is effective if a signature is delivered by facsimile transmission or electronic
(e.g., pdf) transmission.

[The remainder of this page is intentionally left blank]

 

- 3 -



--------------------------------------------------------------------------------

This Sixth Amendment has been agreed and accepted on the date first written
above.

 

ANGIOTECH PHARMACEUTICALS, INC. By:  

  /s/ K. Thomas Bailey

 

  Name:     K. Thomas Bailey

  Title:       Chief Financial Officer

AFMEDICA, INC.;

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.;

ANGIOTECH AMERICA, INC.;

ANGIOTECH BIOCOATINGS CORP.;

ANGIOTECH DELAWARE, INC.;

ANGIOTECH FLORIDA HOLDINGS, INC.;

ANGIOTECH PHARMACEUTICALS (US), INC.;

B.G. SULZLE, INC.;

MANAN MEDICAL PRODUCTS, INC.; MEDICAL DEVICE TECHNOLOGIES, INC.;

NEUCOLL, INC.;

QUILL MEDICAL, INC.;

SURGICAL SPECIALTIES CORPORATION; SURGICAL SPECIALTIES PUERTO RICO, INC.; and

SURGICAL SPECIALTIES UK HOLDINGS LIMITED

By:  

  /s/ K. Thomas Bailey

 

  Name:     K. Thomas Bailey

  Title:       President



--------------------------------------------------------------------------------

ANGIOTECH INTERNATIONAL HOLDINGS CORP.; and

 

0741693 B.C. LTD.

By:  

  /s/ Jay Dent

 

  Name: Jay Dent

  Title: President